McLAUGHLIN, Circuit Judge
(dissenting).
Much can be said for and against the abolishment of the principle excluding survivor’s testimony of the transaction with a deceased person. However, this intermediate appellate court’s in-stride action to that effect as part of 1955 common sense does not seem quite the way to go about it.
The principle involved is not the creature of a statute. It is a common law sanction deeply rooted in English law. Therefore the failure of the Supreme1 Court to prescribe a rule to take the place of Section 858 of the Revised Statutes* 28 U.S.C.1946 ed. Sec. 631, does not result in a vacuum which we may casually fill as we pass by. See Dowling v. Isthmian S. S. Corporation, 3 Cir., 1950, 184 F.2d 758, certiorari denied 1951, 340 U.S. 935, 71 S.Ct. 493, 95 L.Ed. 675.1 Normal statutory construction must be applied to the congressional repeal of Section 858. Simply stated the rule is that “ - * a, right of common law nature *241which is further embodied in statutory terms exists as an enforceable right exclusive of the statute declaratory of it, and therefore the right is not expunged by the repeal of the statute.” (Emphasis supplied). 1 Sutherland, Statutes and Statutory Construction, Sec. 2043 (Hor-ack, 3rd ed. 1943).
This court in Wright v. Wilson, 3 Cir., 1946, 154 F.2d 616, 619, 170 A.L.R. 1237 certiorari denied 1946, 329 U.S. 743, 67 S.Ct. 50, 91 L.Ed. 640, in discussing the admissibility of survivor testimony stated: “There never has been a federal rule admitting such evidence” and “the survivor rule principle applied in equity suits as well as actions at common law.” It concluded, “we believe this to be a case where a rule so thoroughly established through many generations of judicial history should be removed by legislative action or court rule which applies generally and not by judicial legislation against a party in a particular case.” (Emphasis supplied.)
There is no suggestion that the earlier admiralty rule with respect to the competency of survivors differed from that employed in the courts of equity. When Congress freed admiralty from the control of state laws it did not repeal the earlier standard. It merely authorized the Supreme Court to make new rules. In the absence of a new competency of witness rule resort must be had to the previously established survivor principle. And until the Supreme Court issues such rule 2 the non-competency of the survivor as a witness in the particular circumstances must stand.
“In the courts of the United States no witness shall be excluded in any action on account of color, or in any civil action because he is a party to or interested in the issue tried: Provided, That in actions by or against executors, administrators, or guardians, in which judgment may be rendered for or against them, neither party shall be allowed to testify against the other, as to any transaction with, or statement by, the testator, intestate, or ward, unless called to testify thereto by the opposite party, or required to testify thereto by the court. In all other respects, the laws of the State in which the court is held shall be the rules of decision as to the competency of witnesses in the courts of the United States in trials at common law, and in equity and admiralty.” Revised Statutes of United States, 2nd ed., 1878. This language was in effect from 1865 until 1906. 13 Stat. 351, 533 (1864-5); 34 Stat. 618 (1906).
Whether or not district courts can look to tlie Federal Rules of Civil Procedure in applying admiralty rules (and there is some authority to justify that position)3 this court has no proper basis for assuming that the Supreme Court when and if it does promulgate a rule in admiralty respecting the competency of survivor witnesses will make it broader or “more liberal” than Rule 43(a) adopted by it in the Federal Rules of Civil Procedure, which admittedly would operate to exclude such testimony if it were applied.
Until now the survivor principle has received practically universal application in both the federal and state eour's,4 in common law and in equity, in the former federal statute 5 and in the application of our modern federal rules.
The Congress has given the Supreme Court sole power to designate the procedure regarding the testimony in question. The court opinion here usurps that power under some theory of judicial legislation which in view of the firm interim status of the survivor testimony rule is completely untenable.

. Wherein this court considered the ancient admiralty practice in the absence of a Supreme Court Admiralty Buie in another area.


. Or perhaps until the district court promulgates its own rule in accordance with the power given to it by the Supreme Court under Rule 44 of the Admiralty Rules, 28 U.S.C.


. See Great Atlantic & Pacific Tea Co. v. The Velox, D.C.S.D.N.Y.1940, 36 F.Supp. 929; American S.S. Co. v. Buckeye S.S. Co., D.C.W.D.N.Y.1941, 1 F.R.D. 773.


. Wigmore indicates only a half-dozen jurisdictions which do not recognize this disqualification. 2 Wigmore, Evidence, Sec. 578 n. 1 (3rd ed. 1940).


. Before Section 858 of the Revised Statutes was amended in 1908 to make state rules respecting the competency of witnesses applicable in every respect, it provided :